Title: To Thomas Jefferson from David Gelston, 28 February 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York February 28th. 1805
                  
                  Your letter of the 8th instant I have had the honor to receive, and this day I received a letter from Mr. Barnes, a copy of which is enclosed, the Mercury is not yet entered, the Fabius has arrived, but the Wine and fruit by her not yet landed—The Wine by the Cato is in store, which I shall ship by the first Vessel to Richmond—the wines by the Fabius and Mercury by the first Vessel to Alexandria— 
                  With great respect, I have the honor to be Sir, your obedient servant
                  
                     David Gelston 
                     
                  
               